Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 1 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 2 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 3 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 4 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 5 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 6 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 7 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 8 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                           Exhibit A Page 9 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                          Exhibit A Page 10 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                          Exhibit A Page 11 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                          Exhibit A Page 12 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                          Exhibit A Page 13 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                          Exhibit A Page 14 of 15
Case 07-00400-SMT   Doc 29-2 Filed 05/14/20 Entered 05/14/20 14:02:30   Desc
                          Exhibit A Page 15 of 15
